DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 0,955,720 to Thomas.
Regarding claim 1, Thomas teaches in Figures 1-4 [Figure 2 annotated below], a memorial display system [tombstone (Line 10)] comprising a memorial assembly [tombstone and picture mount (Lines 37 and 44)] including: a storage compartment (3) [picture mount (Line 44)] having an installed configuration [as seen in Figure 1] and an uninstalled configuration [as seen in Figure 2] and comprising: an access wall (A), an access portal (4) [recess (Lines 47-48) disposed in the access wall (A), a window wall (B), a secure window (6) [glass panel (Lines 50-51)] disposed in the window wall (B), and a bottom (C) with a surface that can be seen through the secure window (6), wherein: in the uninstalled configuration [Figure 2], outside of the assembly, the access portal is openable (Lines 55-47), and in the installed configuration [Figure 1], inside the assembly, the access portal is not openable (Lines 60-64).

    PNG
    media_image1.png
    231
    279
    media_image1.png
    Greyscale

Regarding claim 2, Thomas teaches in Figures 1-4 [Figure 2 annotated above], the storage compartment (3) further comprises a portal lock [inside surface of recess 2 for picture mount 3 (Lines 41-44).
Regarding claim 3, Thomas teaches in Figures 1-4 [Figure 2 annotated above], the portal lock is only accessible when the storage compartment (3) is in the uninstalled configuration [Figure 2].
Regarding claim 4, Thomas teaches in Figures 1-4 [Figure 2 annotated above], the memorial assembly further includes a locking member (11) [key (Line 66)].
Regarding claim 5, Thomas teaches in Figures 1-4 [Figure 2 annotated above], the locking member (11) locks the storage compartment (3) into the memorial assembly (Lines 16-20).
Regarding claim 8, Thomas teaches in Figures 1-4 [Figure 2 annotated above], a grave marker (1) [tomb stone (Lines 36-37)] having an opening (10) [recess (Line 58)] to receive the storage compartment (3) when the storage compartment is in the installed configuration [Figure 1].
Regarding claim 9, Thomas teaches in Figures 1-4 [Figure 2 annotated above], the locking member (11) [key (Line 66)] locks the storage compartment (3) into the grave maker (1) (Lines 16-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 0,955,720 to Thomas in view of US Patent Application Publication # 2015/0252583 to Dvorak.
Regarding claims 6 and 7, Thomas teaches a memorial display system but does not teach it is configured to mount to/in a wall. However, Dvorak teaches an alike memorialization structure that can be both a grave marker or headstone as well as a mausoleum, columbarium or burial vault (Paragraph 0015) thus being both a grave maker as well as being configured to mount in/on a wall. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the memorial display system as both a grave maker as well as being configured to mount in/on a wall in order to have a wider variety of uses for the invention.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 0,955,720 to Thomas.
Regarding claims 10 and 11, Thomas teaches a memorial display system that is made of concrete or any other material (Lines 37-41) but does not specifically teach the material is metal such as stainless steel, aluminum, brass and steel. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the memorial display system from stainless steel, aluminum, brass or steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In the instant case, it would have been obvious to one of ordinary skill to use metal for a desired visual appearance of the memorial.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 0,955,720 to Thomas in view of US Patent # 5,732,515 to Rodrigues.
Regarding claim 12, Thomas teaches a memorial display system with a storage compartment but does not teach at least one shelf configured to support a three-dimensional display object. However, Rodrigues teaches in Figure 1, a memorial display system with a storage compartment (11) [hollowed out area (Column 2, Lines 22-23)] that comprises at least one shelf (Column 2, Lines 28-30 and Column 3, Lines 1-3) capable of supporting a three-dimensional display object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a shelf in the storage compartment in order to increase the number of display surfaces (Column 3, Lines 1-3).
Allowable Subject Matter
Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Prior Art does not anticipate or make obvious the memorial display system comprises a grave maker that comprises a base cover plate, a base, fasteners, a flange and a side-panel cover.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635